Fourth Court of Appeals
                                     San Antonio, Texas
                                             June 19, 2018

                                         No. 04-18-00405-CR

                          IN RE EUSTORGIO GUZMAN RESENDEZ

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

         On June 15, 2018, relator filed a pro se petition for writ of mandamus and a motion for
leave to file the petition for writ of mandamus. Relator is not required to seek leave of court to
file a petition for writ of mandamus. Therefore, the motion for leave is DENIED AS MOOT. The
court has considered the petition for writ of mandamus and is of the opinion that relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See
TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on June 19, 2018.



                                                         _________________________________
                                                         Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2018.



                                                         ___________________________________
                                                         KEITH E. HOTTLE,
                                                         Clerk of Court



1
 This proceeding arises out of Cause No. 91-CR-43, styled The State of Texas v. Eustorgio Guzman Resendez,
pending in the 229th Judicial District Court, Starr County, Texas, the Honorable Ana Lisa Garza presiding.